593 F.2d 21
Lawrence John STOKES, Petitioner-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent- Appellee.
No. 78-1320
Summary Calendar.*United States Court of Appeals,Fifth Circuit.
April 11, 1979.Rehearing Denied May 31, 1979.

Richard E. Wetzel, Staff Counsel for Inmates, Texas Dept. of Cor., Rosharon, Tex., for petitioner-appellant.
Mark White, Atty. Gen., John W. Fainter, Jr., First Asst. Atty. Gen., Renea Hicks, Ted L. Hartley, Gilbert Pena, Asst. Attys. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Eastern District of Texas.
Before AINSWORTH, GODBOLD and VANCE, Circuit Judges.
PER CURIAM:


1
Habeas petition by a Texas state prisoner.  The respondent was not served with a summons or a show cause order and was unaware of the case until served with appellant's brief on appeal.


2
The Magistrate, relying on state court records and an ex parte personal investigation of non-record matters, recommended denial of the petition, and the district judge adopted the recommendation.  Neither the statutes nor the rules permit habeas cases to be handled in this manner.  See: Rule 4, 28 foll. § 2254; Scott v. Estelle, 567 F.2d 632 (CA5, 1978); Jackson v. Estelle, 570 F.2d 546 (CA5, 1978).


3
VACATED and REMANDED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I